On Motion for Rehearing.
On rehearing appellee makes no attempt to justify the trial judge’s finding that the reasonable market value of the land was $9,500. There was no evidence sustaining such value, and the findings of the trial judge show that he considered this wholly unauthorized value in rendering judgment.
Nor do we agree with -the contention that a presumption of fraud arose by virtue of the fact the husband was insolvent when he conveyed the land to his wife, or because she knew of such insolvency. The rule quoted in our original opinion authorized the husband to prefer his wife as a creditor. This rule merely requires that the transaction be open and bona fide and not merely colorable. Nothing was concealed about the conveyance. Lester went to appellee, who had acted as trustee in bankruptcy for many years for the Federal District Court at Austin, and told him that he was broke and contemplated filing a bankruptcy petition, and asked if he might convey some land to his wife in payment of her money which he had used. Appellee told him that unless the conveyance was made four months prior to the filing of the petition in bankruptcy, it would be regarded as fraudulent. Such is the provision of the Bankruptcy Law (11 U.S.C.A.). The conveyance was made more than eleven months before the petition in bankruptcy was filed, and the deed duly recorded.
Nor do we agree with the contention of appellee that a Court of Civil Appeals may not reverse and remand a cause for a new trial where the findings of the trial court were that the consideration recited in a deed was in part fictitious, in absence of any proof that it was so, and where the undisputed evidence of the husband and wife, corroborated by existing circumstances, showed that no part of the recited consideration was fictitious. In order to make such findings, the judge trying the case without a jury was necessarily compelled to find, although he did not do so specifically, that the $5,250 note, dated July 28, 1928, executed by Lester to his wife more than three years prior to the execution of the deed, was in part fictitious. The note purported a valid consideration. It was executed at the time Mrs. Lester received the bulk of her estate from her parents, and more than three years prior to the conveyance in question. Lester was not shown to be insolvent at the time. No motive or reason was shown as to why the note was executed at the time, except that the husband and wife were attempting to keep the wife’s separate estate separate, and to fix the value thereof as agreed upon by the parties, and at a time when no creditor’s interest was involved. And the rule is now settled that a court or jury trying the facts of a case may not “lawfully deny proper weight to undisputed facts with no suspicion cast upon them.” Trinity Gravel Co. v. Cranke (Tex.Com.App.) 282 S.W. 798, 801; Miller v. Panhandle & S. F. R. Co. (Tex.Civ.App.) 35 S.W.(2d) 194; Sterling Bank & Trust Co. v. Ellis (Tex. Civ.App.) 75 S.W.(2d) 716; Texas State Mut. Ins. Co. v. Farmer (Tex.Civ.App.) 83 S.W.(2d) 411; Springfield Ins. Co. v. Wm. Cameron & Co. (Tex.Civ.App.) 96 S.W.(2d) 788.
Motion for rehearing is overruled.
Overruled.